DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the plasticizer mixture has an LCST of 60 to 80C. However, it is unclear from the language of the claims whether the plasticizer mixture has a LCST itself (i.e., that the solution of plasticizers, when mixed together but not with the copolymer, comes out of phase with each other in that temperature range), if the plasticizers when dissolved in the copolymer come out of solution at the claimed temperature range, (i.e., that the plasticizer mixture comes out of the copolymer solution above the LCST temperature range claimed), or if the inclusion of the plasticizer in the adhesive layer provides the adhesive layer with a LCST on the claimed range (i.e., that the adhesive copolymer itself phase separates at the claimed range). Therefore, claim 1 and dependent claims 2-19 are rejected as being indefinite.  For the purposes of examination, and in light of the language of claim 4, the claim will be interpreted to mean that the that the plasticizer mixture comes out of the copolymer solution above the LCST temperature range claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 2009/0305068, “Morishita”) in view of Zhang et al. (US 2012/0109035, “Zhang”). 
Regarding claim 1, Morishita teaches a display device having a display panel (e.g., [0002], [0174], liquid crystal display panel), having an optical film that may be considered a cover member disposed on the display panel (e.g., [0154], [0068]) and attached thereto by an adhesive ([0174], [0002]). Morishita teaches that the adhesive may include a block copolymer (e.g., [0021]) and to include one or more plasticizers in the copolymer adhesive compositions ([0147]). Morishita fails to specifically teach that the low critical solution temperature of the plasticizer mixture is within 60 to 80C. However, in the same field of endeavor of adhesive compositions (and see that the adhesive may be suitable for application in electronic and electro-optical endeavors, [0061], [0004]), Zhang teaches that it is known to adjust the lower critical solution temperature of a polymeric composition for use in an adhesive in order to provide a thermally reversible polymer (i.e., a polymer composition having different adhesive properties at different temperatures, [0010], [0012], [0048], [0049]; such a thermally reversible copolymer may be considered to be a variable adhesive layer). It therefore would have been obvious to have provided the block copolymer adhesive of Morishita with a lower critical solution temperature in the range of from 0 to 100C so as to provide an adhesive with thermally reversible properties ([0010], [0012], [0048], [0049]).
Regarding claims 9-13, Morishita additionally teaches that the block copolymer may include a block containing from 50 to 95% by mass of an alkyl acrylate (e.g., [0038] – [0042], block B being an alkyl acrylate with a glass transition temperature of -20C or less) and another block which may be included in an amount of up to 50% and have a glass transition temperature of 100C or more (block A, e.g., [0038] – [0042], which may be an alkyl methacrylate compound, [0039], thus reading on the claimed second block and which may be considered to be a different domain than block B). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 14, Morishita additionally teaches that the adhesive may be a diblock or triblock copolymer (e.g., [0024], [0023]). 
Regarding claim 15, Morishita additionally teaches that the copolymer may have a molecular weight on the range of from 50,000 to 300,000 ([0027] – [0032], specifically [0030]). 
Regarding claim 16, Morishita additionally teaches that the polydispersity index may be on the range of from 1 to 1.5 (i.e., the molecular weight distribution, Mw/Mn, thus reading on the claimed range [0021]). 
Regarding claim 17, Morishita additionally teaches that a plasticizer may be included in up to 40% by weight (e.g., [0142], [0147], [0148], thus reading on the claimed range of from 33% to 60% by weight of plasticizer). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Zhang as applied to claim 1, above, and further in view of Itano et al. (US 2018/0346770, “Itano”). 
Regarding claims 2 and 6, the combination remains as applied to claim 1, above, and Morishita teaches that more than one plasticizer may be used ([0147]). Among the plasticizers that may be used are dibutyl phthalate, a common plasticizer (and having a molecular weight of around 280 g/mol, [0147]), and polyisobutylene (frequently having molecular weights of greater than 20,000 g/mol in adhesive applications, [0147]; the molecular weight of a polyisobutylene for use as a plasticizer in an adhesive composition would also be expected to be greater than four times the molecular weight of dibutyl phthalate). It would have been obvious to have included these two plasticizers in the adhesive composition of Morishita in order to balance adhesion to various substrates and cohesion of the polymer and because Morishita teaches that the use of a combination of plasticizers may be advantageous ([0146] - [0149]). 	Modified Morishita fails to specifically teach that the polyisobutylene or other plasticizer has a high molecular weight (e.g., above 5000 g/mol). However, in the same field of endeavor of plasticizers for use in resin or copolymeric compositions ([0001] – [0003], [0007]), Itano teaches that a high molecular weight plasticizer, including among others polyisobutylene, can be helpful in providing the curable composition with improved physical properties that can be maintained for a  longer period of time (Itano, [0069] - [0071]). It therefore would have been obvious to the person of ordinary skill in the art to have used at least one high molecular weight polyisobutylene as a plasticizer in the composition of modified Morishita in order to provide the copolymer composition with improved physical properties that can be maintained for a  longer period of time (Itano, [0069] - [0071]). The Examiner notes that the molecular weight of a polyisobutylene for use as a plasticizer in an adhesive composition would also be expected to be greater than four times the molecular weight of dibutyl phthalate.
Regarding claim 3, Morishita additionally teaches that the plasticizers may be used in combination of two or more and thus it would have been obvious the person of ordinary skill in the art at the time of filing to have included them in equal parts as some ratio of plasticizers would necessarily be required (i.e., at a ratio of 50:50, [0147]). 
Regarding claims 4 and 5, modified Morishita teaches that the copolymer should have a LCST on the range of from 0 to 100C (Zhang, [0062]) and that the copolymer may include two or more plasticizers that are substantially the same in type and amount as those described in the present specification (please see Morishita, [0142], [0147], [0148] and present specification at [0054] – [0059], specifically [0061] and [0062]). Additionally, the block copolymer of Morishita is substantially similar to that presently claimed (i.e.,  an alkyl acrylate block with a glass transition temperature of -20C or less in an amount of 50 to 95% by mass, [0038] – [0042], and an alkyl methacrylate block having a glass transition temperature of 100C or more, see also present specification at [0047] – [0050]). It therefore would have been obvious to have adjusted the LCST of the block copolymer of modified Morishita such that the plasticizers are at a single phase at a temperature lower than the LCST and are phase separated at a temperature above the LCST in order to provide a thermally reversible polymer adhesive (see Zhang, e.g., at [0048], [0049]; the Examiner notes that this is what the lower critical solution temperature refers to – a temperature point below which the solution is a single phase and above which there is phase separation – and therefore the plasticizers would “migrate” or separate from each other at temperatures above the lower critical solution temperature). Further it would be expected for the copolymer to behave this way in that it is substantially similar to that of the present invention as modified Morishita teaches a substantially similar block copolymer to the one presently claimed. 
Regarding claims 7 and 8, Morishita additionally teaches that two or more plasticizers may be used in combination and may include, for example, polyisobutylene and phthalate-based compounds (e.g., [0147]). 

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Zhang as applied to claim 1, above, and further in view of Arimitsu et al. (US 2013/0186565, “Arimitsu”).
Regarding claims 18 and 19, modified Morishita additionally teaches that the adhesion of the adhesive layer may be adjusted so as to change in the range of from 0 to 100C ([0049], [0025], and such that the adhesion may be reduced by more than 50% outside of the LCST range [0048], [0049], and see generally Zhang at [0062] – [0064] teaching that the thermally reversible polymer is adjustable based on the requirements for use of the adhesive). 	However, modified Morishita fails to specifically teach that the adhesive strength is reduced by 50% or more at a temperature higher than the low critical solution temperature. In the same field of endeavor of adhesives for use in electronic applications ([0004], [0008]), Arimitsu teaches that an adhesive having a strength of 1 to 10 N/20mm (equivalent to roughly 0.15 to 1.5 kgf/in, [0061], [0062]) and that such an amount of force is suitable for use in electronic applications (e.g., [0061], [0002], [0008]) and teaches that it is useful to provide a heat-peelable adhesive that provides good adhesion at lower temperatures and is removable after the application of heat ([0008]). It therefore would have obvious to the person of ordinary skill in the art at the time of filing to have adjusted the block copolymer adhesive of modified Morishita so as to reduce its adhesive strength upon phase separation (i.e., when heated beyond the LCST range described by Zhang at [0049]) in order to provide an adhesive that adheres well at ordinary working temperatures but that is easily removable upon the application of heat (see Arimitsu, [0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782